UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6262



ORVILLE W. DAVIS,

                                             Plaintiff - Appellant,

          versus

OLAV H. ALVIG, Doctor; DIRCK        BRENLINGER,
Doctor; TIEN D. NGUYEN, Doctor

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-686-R)


Submitted:   June 20, 1996                   Decided:   July 1, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Orville W. Davis, Appellant Pro Se. Anthony John Trenga, John E.
Coffey, HAZEL & THOMAS, P.C., Alexandria, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Davis v. Alvig, No. CA-95-686-R (W.D. Va. Feb. 12, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2